Exhibit 10.49 
  
    Vertigro Algae Technologies LLC 
     VERTIGRO ALGAE TECHNOLOGIES LLC TECHNOLOGY LICENSE AGREEMENT    TABLE OF
CONTENTS
 

                        ARTICLE I

                        ARTICLE II

                       ARTICLE III

                       ARTICLE V

                       ARTICLE VII

                       ARTICLE IX

                       ARTICLE X

                       ARTICLE XI

                       ARTICLE XIII

                          DEFINITIONS

                         GRANT OF LICENSES

                         CONSIDERATION - PAYMENT - REPORTING - RECORDS
IMPROVEMENTS

                         PATENT APPLICATIONS AND PATENTS CONFIDENTIALITY

                         INFRINGEMENT BY OTHERS; PROTECTION OF PATENTS TERM AND
TERMINATION

                         ASSIGNMENT AND SALE

                         REPRESENTATION AND WARRANTIES

                         PRODUCT QUALITY AND PRODUCT LIABILITY MEDIATION AND
ARBITRATION

                        GENERAL


 

 

 

 

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC

TECHNOLOGY LICENSE AGREEMENT

     This TECHNOLOGY LICENSE AGREEMENT (hereinafter referred to as the “License
Agreement”), by and among PAGIC LP, (“PG”), a company incorporated in the State
of Texas, United States and having an office at 1057 Doniphan Park Circle, Suite
H, El Paso Texas and WEST PEAK VENTURES of CANADA LTD. (“WPV”), a company
incorporated Federally in Canada and having its registered office at 789 West
Pender Street, Vancouver, BC, Canada, (collectively hereinafter referred to as
the “Licensor”) and VERTIGRO ALGAE TECHNOLOGIES, LLC., a company incorporated in
the State of Texas, United States and having a place of business at 401 West
Vinton Road, Anthony, Texas 79821 (hereinafter referred to as the “Licensee”).
 

RECITALS

WHEREAS, Licensor is the exclusive licensee of certain Algae Biomass Technology
and Intellectual Property, owned by Malcolm Glen Kertz and developed by
Licensor.

WHEREAS, Licensee desires to license the Algae Biomass Technology and
Intellectual Property to commercialize and exploit the Algae Biomass Technology
for all industrial, commercial, and retail applications, including but not
limited to, bio-fuel, food and health, pharmaceutical and agricultural
applications and Licensee desires to be the exclusive world-wide licensed
business developer, marketer, manufacturer, seller and operator of the Licensed
Products produced by the Algae Biomass Technology throughout the Territory, all
as set forth in this License Agreement; and;

WHEREAS, Licensor desires to grant to the Licensee such rights and licenses, all
as set forth in this License Agreement;

NOW, THEREFORE, in consideration of the promises, mutual covenants and
obligations hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 

ARTICLE I

DEFINITIONS

Each of the following terms shall, whenever found in this License Agreement, be
used and understood in accordance with the definition below:

 

2

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC

1.1      “Algae Biomass Technology” shall mean any technologies for the
commercial production of a high yield algae based biomass for industrial,
commercial and retail applications, as more fully described on Exhibit “A”,
including but not limited to, bio-fuel, food, health, pharmaceutical, and
agricultural feedstock.

1.2      “Territory” shall mean the entire world and each and every country,
sovereign nation, and all jurisdictions therein, with the exception of the State
of Nevada, USA.

1.3      “Licensed Product” shall mean any goods and/or services sold,
transferred, exchanged, or otherwise disposed by Licensee or Sublicensees,
whether by gift or otherwise, that embody, employ, include or incorporate the
Intellectual Property or Elected Improvements of the Algae Biomass Technology or
are produced by apparatus or methods that embody, employ, include or incorporate
the Intellectual Property or Elected Improvements of the Algae Biomass
Technology. Licensed Products shall not include goods and/or services sold,
transferred, exchanged, or otherwise disposed by Licensee to a Sublicensee that
are not produced by Licensee using an apparatus or methods that embody, employ,
include or incorporate the Intellectual Property or Elected Improvements of the
Algae Biomass Technology. The Licensed Product may also be referred to in the
plural and termed Licensed Products.

1.4      “Patent Rights” shall mean and include patents and patent applications,
including the existing patents and patent applications and the patent
applications to be filed set forth on Exhibit “B”, attached hereto and made a
part hereof, relating to the Algae Biomass Technology and/or any divisional
application, continuation application, continued prosecution application,
continuation-in-part application, substitute application, renewal application,
reissue application, reexamination, extension, cautionary notices and any other
patent application that have been or shall be filed in the United States and all
foreign countries on the Algae Biomass Technology and any patent application,
filed anywhere, that claims the benefit of a filing date of any of the Algae
Biomass Technology patents and applications. The term Patent Rights shall
further include any United States and foreign patents and patent applications
covering the Elected Improvements.

1.5      “Know-How” shall mean all of the technical know-how, trade secrets,
technical information, and knowledge, directly or indirectly, relating to the
Algae Biomass Technology and/or the manufacture and use of the Licensed
Products, including, without limitation, production processes, production
equipment, configurations, formulas, engineering, materials, scientific and
practical information and the disclosure in the Patent Rights, whether
patentable or unpatentable, and all physical manifestations or embodiments of
the Licensed Products including without limitation all data specifications,
prototypes, drawings, schematics, notes, records and other writings; all such
Know-How to be used or practiced or capable of being used or practiced in the
manufacture and use of the Licensed Product.

 

 

3

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

1.6      “Improvements” shall mean and include any improvements or new
technology relating to the Algae Biomass Technology and any improvements and
modifications to the Licensed Products, including, without limitation, the
materials and configuration of the Licensed Products; and any machinery or
equipment for the manufacture or use of the Licensed Products, together with any
improvements and modifications thereof, developed by Licensor during the term of
this License Agreement.

1.7      “Elected Improvements” shall mean those Improvements elected by
Licensee pursuant to Paragraph 4.3 hereof.

1.8      “Net Sales” of the Licensed Products for any given period shall mean
the gross amount from the sale, transfer, exchange, or other disposition,
whether by gift or otherwise, by Licensee or Licensee’s Sublicensees during the
said period in consideration for the Licensed Products, adjusted for exchanges
and returns of the Licensed Products sold, transferred, exchanged, or otherwise
disposed or delivered during a previous period and excluding monies received by
Licensee from Sublicensees for project and operating licenses, including but not
limited to hardware and software, and for project and operating services charged
by Licensee to Sublicensees. Net Sales of Licensed Products transferred,
exchanged, or otherwise disposed, whether by gift or otherwise, shall be the
market value of such Licensed Products. Net Sales shall not include any charges
for freight, packing, or insurance if such charges are identified and billed
separately and in addition to the list price for the Licensed Products; nor
shall Net Sales include charges for tax or duty on sales or delivery of the
Licensed Products.

1.9      “License Year” shall mean each successive twelve months commencing on
April 1 in which the License Agreement is effective.

1.10     “Effective Date” shall mean March 4, 2008, which is the day on which
this License Agreement shall begin effect.

1.11     “Affiliate” shall mean, with respect to any company, sole
proprietorship, partnership, joint venture, corporation or other legal entity
(“Entity”), (i) any company, sole proprietorship, partnership, joint venture,
corporation or other legal entity directly or indirectly controlling, controlled
by, or under common control with such Entity, (ii) any officer, director,
manager, or general partner of such Entity, or (iii) any person, company, sole
proprietorship, partnership, joint venture, corporation or other legal entity
who is an officer, director, manager, general partner, or trustee of any Entity
described in clauses (i) and (ii) of this sentence. For purposes of this
definition, the term “controls,” “is controlled by,” or “is under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an Entity, whether through
the ownership of voting securities, by contract or otherwise.

 

4

--------------------------------------------------------------------------------

 

Vertigro Algae Technologies LLC


1.12     "Trademark Rights" shall mean and include the trademarks set forth on
Exhibit "C".

1.13     "Intellectual Property" shall mean and include all propri8etary or
other rights throughout the world provided under (i) patent law, including
patents and patent applications therefore pending before any relevant authority
worldwide, including, without limitation, the Patent Rights, (ii) know-how and
trade secret law, including, without limitation, the Know-How, (iii) trademark
law, including, without limitation, the Trademark Rights, (iv) copyright law,
(v) design patent or industrial design law, and (vi) any equivalent right
granted under the laws of any jurisdiction in the world which provides
protective or other intellectual property rights and relating to the Algae
Biomass Technology and Elected Improvements.



1.14     “Adjustment Royalties” shall mean and include the 2009 Adjustment
Royalty of Paragraph 3.7, the 2010 Adjustment Royalty of Paragraph 3.8, and the
Adjusted Royalty of Paragraph 3.9.

1.15     “Sublicensee” shall mean any entity granted a sublicense by Licensee
pursuant to Paragraph 2.2 under this License Agreement.

1.16     “Royalties” shall mean and include Advance Royalties, Running Royalties
and Adjustment Royalties.

1.17     “Gross Receipts” for any given period shall mean all revenues received
by the Licensee during the said period, adjusted for exchanges and returns of
goods sold, transferred, exchanged, or otherwise disposed or delivered during a
previous period. Gross Receipts of goods and services transferred, exchanged, or
otherwise disposed, whether by gift or otherwise, shall be the market value of
such goods and services. Gross Receipts shall not include any Running Royalties
paid to Licensee by Sublicensees; any charges for freight, packing, or insurance
if such charges are identified and billed separately and in addition to the list
price for the goods; or any charges for tax or duty on sales or delivery of the
goods and services.

1.18     “Advance Royalty” shall mean four and one-half percent (4.5%) of the
Gross Receipts of Licensee for a given period from an individual Sublicensee or
an individual entity other than a Sublicensee.

1.19     “Cumulative Advance Royalty” shall mean Advance Royalties paid by
Licensee for prior periods for Gross Receipts from an individual Sublicensee or
an individual entity other than a Sublicensee less the amount of Running
Royalties credited toward said Advanced Royalties for said individual
Sublicensee or individual entity other than a Sublicensee during previous
periods pursuant to Paragraph 3.4

 

5

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

ARTICLE II

GRANT OF LICENSES

2.1      Licensor grants to Licensee the exclusive right and license throughout
the Territory to use and employ the Intellectual Property to manufacture, use,
operate, offer to sell, and sell, directly or through sublicensees, the Licensed
Products for the term hereof and subject to the provisions of this License
Agreement.

2.2      The rights and licenses granted pursuant to Paragraph 2.1 above shall
specifically include the right of Licensee to grant sublicenses throughout the
Territory. Any sublicense granted by Licensee shall be consistent with the terms
of this License Agreement and shall grant to Licensor rights parallel to those
contained herein including, but not limited to, the right to receive Royalties
from Licensee and Sublicensees in accordance with Article III and Paragraph 8.8
hereof. Any sublicense granted pursuant to this Paragraph 2.2 that varies the
terms of this License Agreement shall require the prior written approval of
Licensor. Licensee shall provide Licensor with copies of all documents or
contracts regarding any sublicense hereunder.

2.3      Within ten (10) days after execution of this License Agreement,
Licensor shall supply to Licensee, at a mutually agreeable location, without
expense to Licensee, all Know-How, including materials and written information
related to the Licensed Technology not previously delivered.

ARTICLE III

CONSIDERATION - PAYMENT - REPORTING - RECORDS

3.1      In consideration of the rights and licenses granted herein, Licensee
agrees to pay, upon the execution of this License Agreement, a one-time,
non-refundable license fee and to have Valcent Products, Inc. and Global Green
Solutions Inc., as equity holders of Licensee, each issue to PG Three Hundred
Thousand shares of their stock in full payment of the one-time, non-refundable
license fee (“License Fee”).

3.2      In further consideration of the rights and licenses granted herein,
Licensee agrees to pay a one-time, non-refundable commercialization fee
(“Commercialization Fee”) to PG in the amount of Fifty Thousand Dollars
($50,000) upon the Algae Biomass Technology reaching commercial viability as
determined by the Board of the Licensee and Licensee agrees to pay the Licensor
the Royalties set forth below in this Article III.

3.3      Licensee agrees to pay an Advance Royalty to Licensor for the term of
this License Agreement in the amount of Four and One Half Percent (4.5%) of the
Gross Receipts from each of the Licensee’s individual Sublicensees or individual
entities other than a Sublicensee. Advance Royalties shall be cumulative and
without recourse to Licensor except for the

6

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

Licensor’s agreement pursuant to Paragraph 3.4 to credit Seventy Percent (70%)
of the Running Royalties due and payable from an individual Sublicensee or an
individual entity other than a Sublicensee to offset and reduce any Advance
Royalty for a given period and any Cumulative Advance Royalties for prior
periods based upon the Gross Receipts from each of Licensee’s individual
Sublicensees or individual entities other than a Sublicensee.

3.4      Licensee agrees to pay a Running Royalty to Licensor for the term of
this License Agreement in the amount of Four and One Half Percent (4.5%) of the
Net Sales of the Licensed Product(s) as defined (hereafter “Running Royalty”);
provided however that Seventy Percent (70%) of the Running Royalty to be paid on
the Net Sales of a Sublicensee or entity other than a Sublicensee for a given
period shall be credited against any Advance Royalty and Cumulative Advance
Royalty paid to Licensor based upon Grosse Receipts from such Sublicensee or
entity other than a Sublicensee and not previously credited, thereby reducing
the Running Royalty to be paid to Licensor for said given period. In no case
will the Cumulative Advance Royalty be less than zero.

3.5      In the event the amount of the Advance Royalty and Running Royalty
causes a project opportunity with the Licensee or a Sublicensee to be
un-economic or non-competitive or noncommercial, then Licensor agrees to
negotiate with Licensee in good faith, other reasonable terms in an attempt to
cause the project opportunity to be economic or competitive or commercial;
provided, however, that Licensor shall make the final determination of the
amount of the Advance Royalty and Running Royalty and any adjustment in the
amount of the Advance Royalty and Running Royalty set forth in Paragraph 3.4 for
such Sublicensee shall not adversely affect the amount of the Advance Royalty
and Running Royalty paid by other Sublicensees.

3.6      The amount of the Royalties payable according to Paragraph 3.3 has been
negotiated to include payment of the license for the Intellectual Property
without regard to the patentability of the Patent Rights.

3.7      In the event that the total Advance Royalty and Running Royalty paid by
Licensee to Licensor according to Paragraphs 3.3 and 3.4 in the Initial License
Year ended March 31, 2009 for the Licensed Product(s), does not exceed Fifty
Thousand Dollars ($50,000) for such Initial License Year for the Licensed
Product(s), then Licensee shall pay to Licensor a minimum royalty amount equal
to Fifty Thousand Dollars ($50,000) less the total Running Royalty actually paid
for the Licensed Product(s) during such License Year (the “2009 Adjustment
Royalty”).

3.8      In the event that the total Advance Royalty and Running Royalty paid by
Licensee to the Licensor according to Paragraphs 3.3 and 3.4 in the License Year
ended March 31, 2010 for the Licensed Product(s), does not exceed an amount of
One Hundred Thousand Dollars ($100,000) for such License Year for the Licensed
Product(s), then Licensee shall pay to the Licensor a

7

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

minimum royalty amount equal to One Hundred Thousand Dollars ($100,000) less the
total Running Royalty actually paid for the Licensed Product during such License
Year (the “2010 Adjustment Royalty”).

3.9      Beginning in the License Year Ending March 31, 2011 and each License
Year thereafter, in the event that the total Advance Royalty and Running Royalty
paid by Licensee to the Licensor according to Paragraphs 3.3 and 3.4 in a
License Year for the Licensed Product(s) does not exceed a minimum royalty in
the amount Two Hundred and Fifty Thousand Dollars ($250,000) (the “Minimum
Royalty”) for such License Year for the Licensed Product(s), then Licensee shall
pay to the Licensor an Adjusted Royalty amount equal to the Minimum Royalty for
such License Year for the Licensed Product(s) less the total Running Royalty
actually paid for the Licensed Product(s) during such License Year (hereafter
“Adjusted Royalty”).

3.10     Notwithstanding anything to the contrary contained in this License
Agreement and particularly Article IX, Licensee shall pay thirty three and
thirty three one hundredths percent (33.33%) of all Royalties to WPV or its
assigns pursuant to a Royalty Agreement executed concurrently herewith between
PG and WPV and shall pay the remaining sixty six and sixty seven one hundredths
percent (66.67%) of all Royalties to PG or its assigns. Rights to Royalties
shall be governed by and be subject to this License Agreement.

3.11     In the event that Licensee fails to pay any Royalties when due,
Licensor shall give Licensee written notice of such failure and request
confirmation of Licensee's intent not to pay such Royalties. If Licensee
responds that such failure was not intentional, then Licensee shall have 30 days
after receiving said notice to pay such Royalties.

3.12     In the event Licensee intentionally fails to pay the Royalties within
the agreed payment terms period as defined in Paragraph 3.13(d), then Licensor
shall have the right to terminate this License Agreement pursuant to the terms
and conditions as stated in Article VIII. In the event of a dispute between the
parties as to the Royalties, the parties agree to submit the matter to binding
mediation and arbitration pursuant to Article XII. If the matter is submitted to
binding mediation and arbitration pursuant to Article XII, then this License
Agreement shall not be terminated while the arbitration is pending and the
arbitrator's decision has not yet been rendered.

3.13     

For the purposes of computing and paying the Royalties pursuant to this Article:

 (a)      The Licensed Products(s) shall be deemed sold and Licensor’s Running
Royalty thereon earned upon Net Sales being invoiced by Licensee or Sublicensee
for the Licensed

 

 

8

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

Product(s) or on the date that Licensed Products were transferred, exchanged, or
otherwise disposed by Licensee or Sublicensees, whether by gift or otherwise,
and the Running Royalty shall be due as set out in Paragraphs (c) and (d) below.

              (b)      Payment of the Royalties shall be in U.S. Dollars by
certified check or wire transfer to bank accounts of WPV and PG as specified by
the Licensor. For purposes of computations of such Royalties, the amount of
Royalties due shall be converted to U.S. Dollars, when necessary, as of the
average over the three (3) month period when the Licensed Product(s) was deemed
sold.

              (c)      Payment of the Running Royalty shall be due and paid to
the Licensor within sixty (60) days of the close of each three (3) month period
during each Initial License Year and License Year of the term of this License
Agreement.

              (d)      Payment of the Adjustment Royalty shall be due and paid
to WPV and PG within sixty (60) days of the close of each License Year.

              (e)      The Royalties due hereunder shall be calculated using
U.S. Generally Accepted Accounting Principles.

3.14      Together with each three (3) month period payment, Licensee shall
render to the Licensor a written report stating, for the preceding three-month
period covered by such payment, the volume and Net Sales of Licensed Product(s)
sold, transferred, exchanged, or otherwise disposed, whether by gift or
otherwise, by the Licensee and each Sublicensee, the Royalties received from the
Net Sales of the Licensed Product(s), the Running Royalty and any Adjustment
Royalty due to Licensor, and the Running Royalty paid by Licensee for said three
(3) month period.

3.15      Licensee and each Sublicense agree to keep records of the Net Sales of
Licensed Product(s) in sufficient detail to enable the Running Royalty payable
by it to Licensor to be determined and further agrees to permit its books and
records pertinent to the Net Sales of Licensed Product(s) to be examined from
time to time by Licensor, but not more often than twice a year, during normal
business hours by providing at least five business days written notice, to the
extent necessary to verify the amount of Royalties payable hereunder.

3.16      Pursuant to Paragraph 3.15, Licensor shall have the right to appoint
an independent certified public accountant (“CPA”) at its own expense to
determine that the correct amount of Royalties has been paid by Licensee or a
Sublicense. If the Licensor determines there are discrepancies requiring
adjustment in the amount of Royalties paid by a Sublicensee for the Net Sales of
the Sublicensee, then the Sublicensee shall pay the amount of any underpayment
of Royalties within 30 days unless the Licensor, Licensee, and Sublicensee
cannot reach agreement

9

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

whereby the Licensor, Licensee, and Sublicensee shall subject themselves to
binding mediation and arbitration pursuant to Article XII forthwith. Licensor
shall have the right to terminate the sublicense of the Sublicensee in the event
the Sublicensee fails to pay the amount of the underpayment. If the Licensor
determines there are discrepancies requiring adjustment in the amount of
Royalties paid by the Licensee for the Net Sales of the Licensee or in the
Royalties collected by the Licensee from a Sublicensee, then the Licensee shall
pay the amount of any underpayment of Royalties within 30 days unless the
Licensor and Licensee cannot reach agreement whereby the Licensor and Licensee
shall subject themselves to binding mediation and arbitration pursuant to
Article XII forthwith. Licensor shall have the right to terminate this License
Agreement in the event the Licensee fails to pay the amount of the underpayment.
Any overpayment of Royalties by the Licensee or a Sublicensee shall be deducted
from the next reporting period Royalty payments without recourse to the
Licensor.

3.17      If the results of the examination pursuant to Paragraphs 3.15 and 3.16
determine that the Royalties were underpaid by an amount greater than or equal
to 5% of the actual Royalties calculated over the last four quarters covering
Licensee's fiscal year resulting from matters within Licensee’s control, then
Licensee agrees to pay the cost of the examination plus a penalty equal to 10%
of the amount of the underpayment in Royalties, the amount of the underpayment
and the reimbursement of the costs of examination to be paid within thirty days
of written notice of the underpayment. Further Licensor shall have the right to
examine the calculation of Running Royalties over the succeeding two quarters at
Licensor cost.
 

ARTICLE IV

IMPROVEMENTS

4.1      Licensor and Licensee agree that they shall keep each other mutually
informed of any Improvements to any Algae Biomass Technology for producing
Licensed Products of which they become aware during the term hereof, whether
they become aware of such Improvements through their own efforts or efforts of
Sublicensees (“Improvements”). Licensor and Licensee shall inform one another of
the nature and substance thereof within thirty (30) days following awareness of
such Improvements.

4.2      The parties hereto agree that Malcolm Glen Kertz shall hold the entire
right, title, and interest in and to any Improvements and all Intellectual
Property relating thereto.

4.3      Licensee shall have the right, for a period of ninety (90) days
following a written communication to Licensee by Licensor describing the
Improvements that have been reduced to practice, to elect to include such
Improvements within the terms of this License Agreement

 

10

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

whereby such Improvements shall become Elected Improvements. If Licensee fails
or refuses to so elect, Licensee hereby releases any rights to such Improvements
to Licensor and Licensor shall be free to commercialize such Improvements
without accounting to Licensee. Should Licensee elect such Improvements and
subsequently commercialize such Improvements, Licensee agrees to pay Royalties
on such Improvements in accordance with Article III.

4.4      Licensor and Licensee agree to execute any documents or papers deemed
necessary to effectuate the intent of this Article IV and further to execute
such documents or papers as may be necessary for the prosecution of any patents
or applications for patents covering the elected Improvements.
 

ARTICLE V

PATENT APPLICATIONS AND PATENTS

5.1      The parties hereto agree that Malcolm Glen Kertz shall hold the entire
right, tide, and interest in and to the Algae Biomass Technology, including
Improvements, to the Algae Biomass Technology and Intellectual Property, and
Licensee agrees to perform all acts and to execute, acknowledge and deliver all
instruments or writings reasonably requested and necessary for Malcolm Glen
Kertz to perfect title to the Algae Biomass Technology and Intellectual
Property.

5.2      Licensor and Licensee agree that they will procure Patent Rights on the
Algae Biomass Technology and Improvements. Licensor shall have the sole right to
prosecute, control, and pursue such Patent Rights under the patent laws of the
United States and foreign countries. Licensor agrees to prosecute, with good
faith and due diligence, all pending and future patent applications. All fees,
costs and expenses shall be borne by Licensee and the failure of Licensee to pay
such fees, costs and expenses shall constitute a substantial breach of this
License Agreement. Licensee agrees to cooperate with Licensor to whatever extent
is necessary to procure such patent protection.

5.3      In the event Licensor decides to abandon any pending United States or
foreign patent application or to not pay any annuity or maintenance fee required
by any country, Licensor shall give Licensee thirty (30) days prior written
notice of such decision and shall allow Licensee to become the owner of such
United States or foreign patent or application and to pay such fee. Licensee's
decision shall have no effect on the Royalties.

5.4      Licensor agrees to keep Licensee fully informed, at Licensee’s expense,
of the prosecution of all U.S. and foreign patent applications including
submitting to the Licensee copies of all official actions and responses thereto.

 

11

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

5.5      Licensee shall have the right to conduct an audit of the Licensors
Patent Rights to ensure that the Patent Rights are in good standing and that
Licensor has maintained them in good standing during the term of this License
Agreement. In the event that Licensee determines that the Patent Rights are not
in good standing, then Licensee shall have the right to place such Patent Rights
in good standing and if necessary, to seek relief through binding mediation and
arbitration pursuant to Article XII if the failure to maintain the Patent Rights
in good standing may cause or has caused the Licensee damages.

5.6      Licensee agrees to comply with any marking requirements of Licensor to
insure compliance with 35 U.S.C. §287, and agrees to insure compliance by the
sublicensees, if any.
 

ARTICLE VI

CONFIDENTIALITY

6.1      Licensee agrees to protect and safeguard the Algae Biomass Technology,
Intellectual Property, and Improvements (“Confidential Information”) against
unauthorized publication or disclosure by the same procedures utilized by
Licensee in regard to its own confidential information, and agrees not to use
any of the Confidential Information except for such purposes and licenses as are
authorized and granted by this License Agreement. Licensee further agrees that
the Confidential Information will be disclosed only to such of Licensee's
employees, sublicensees, agents, or contractors as have need for such
Confidential Information in furtherance of the purposes for which Licensee is
authorized to use it. Licensee will cooperate with Licensor in the enforcement
of any secrecy agreement executed by such persons and will insure that all
sublicensees, employees, and others to whom Licensee discloses Confidential
Information executes such a secrecy agreement. Failure of Licensee to enforce
such a secrecy agreement shall constitute a substantial breach of this License
Agreement.

6.2      Subject to the rights of the Licensor and Licensee pursuant to the
licenses granted in Article II, the parties agree to receive and hold in
confidence the Confidential Information . The provisions of this paragraph shall
not be applicable with respect to any portion of the Confidential Information
which:

           a) is, or shall have been in the possession of disclosee prior to the
first disclosure by discloser thereof to disclosee;

           b) is, or through no fault of the disclosee, becomes published or
otherwise available to others or the public under circumstances such that such
others or the public may utilize the Confidential Information without any direct
or indirect obligation to Licensor or Licensee;

 

12

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

           c) is, or at any time may be, acquired by the disclosee from any
third party rightfully possessed of the Confidential Information having no
direct or indirect obligation to the discloser with respect to such Confidential
Information; or

           d) is, necessarily disclosed through the sale of the Licensed
Products pursuant to this License Agreement.
 

ARTICLE VII

INFRINGEMENT BY OTHERS; PROTECTION OF PATENTS

7.1      Licensor and Licensee shall each promptly inform the other of any
suspected infringement of any Intellectual Property by a third party, and
Licensor and Licensee each shall have the right to institute an action for
infringement of the Patent Rights against such third party in accordance with
the following procedure:

           a)      Licensee shall have the right to institute suit in its name.
Licensee shall bear the entire cost thereof, including attorneys' fees, and
shall be entitled to retain the entire amount of the recoveries, if any, whether
by judgment, award, decree or settlement, subject to Licensor's right of
approval of any provisions relating to the validity and/or infringement of the
Patent Rights and provided, however, that Licensor shall be paid any Running
Royalties for Net Sales recovered by Licensee in such action. Licensee shall
exercise control over such actions; provided, however, that Licensor may, if it
so desires, be represented by counsel of its own selection, the fees for which
counsel shall be borne by Licensee.

           b)      If Licensee determines not to institute a suit and in the
event that Licensor and Licensee agree to institute suit jointly, the suit shall
be brought in both their names, the cost thereof, including attorneys' fees,
shall be borne by mutual agreement and in the event the parties cannot reach
mutual agreement, then the cost thereof shall be borne equally. The recoveries,
if any, whether by judgment, award, decree or settlement, shall be shared in
proportion to the costs borne by each party. Licensor’s share of the costs of
such suit shall be deducted, at Licensor’s option, from Royalties payable to
Licensor pursuant to Article III. Licensee shall exercise control over such
actions; provided, however, that Licensor may, if it so desires, be represented
by counsel of its own selection, the fees for which counsel shall be borne by
Licensee.

          (c)      In the absence of agreement to institute a suit jointly and
if Licensee determines not to institute a suit, Licensor may institute suit.
Licensor shall bear the cost of such litigation, including attorneys' fees, and
shall be entitled to all recoveries, if any, whether by way of

 

 

13

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

judgment, award, decree or settlement; provided, however, in the event Licensor
does not recover Licensor’s costs of such litigation from all recoveries of the
suit, Licensee agrees to pay Licensor the difference between Licensor’s costs of
such litigation and the costs of such litigation recovered by way of judgment,
award, decree or settlement in the suit.

7.2      Should either party commence a suit under the provisions of Paragraph
7.1 and thereafter elect to abandon the same, it shall give timely notice to the
other party who may, if it so desires, continue prosecution of such suit;
provided, however, that the sharing of expenses and recovery in such suit shall
be agreed upon between the parties.
 

ARTICLE VIII

TERM AND TERMINATION

8.1     This License Agreement shall continue in full force and effect, unless
terminated as provided in this Article VIII. If the matter is submitted to
binding mediation and arbitration pursuant to Article XII, then this License
Agreement shall not be terminated while the arbitration is pending and before
the arbitrator's final decision has been rendered.

8.2      Notwithstanding anything to the contrary contained in this License
Agreement, Licensee shall have the absolute right to terminate this License
Agreement by notifying Licensor in writing, discontinuing sales and paying any
Royalties due.

8.3      In the event Licensee commits a substantial breach of any of the
provisions of this License Agreement, Licensor shall provide written notice of
the substantial breach to Licensee. If such breach is capable of being remedied
or made good, Licensee shall have ninety (90) days to remedy or make good such
breach or to submit the matter to binding mediation and arbitration pursuant to
Article XII. If such breach is remedied within such time period, this License
Agreement shall continue in full force and effect. If such breach is not
remedied within such time period, Licensor may terminate this License Agreement
upon a further ten (10) days written notice. Any dispute as to whether a
material breach has occurred, or whether it has subsequently been cured, shall
be referred to arbitration pursuant to Article XII. If the matter is submitted
to binding mediation and arbitration pursuant to Article XII, then this License
Agreement shall not be terminated while the arbitration is pending and pending
the arbitrator's final decision.

8.4      This License Agreement shall automatically terminate if Licensee shall
become bankrupt, or if a receiver shall be appointed for all of the property or
assets of Licensee, or if Licensee

 

 

14

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

shall make a general assignment of its obligations with its creditors, or if
Licensee files for bankruptcy protection.

8.5      Licensor shall have the right to terminate this License Agreement upon
the failure of Licensee to pay the 2009 Adjustment Royalty, 2010 Adjustment
Royalty or Adjusted Royalty pursuant to Paragraphs 3.7 -3.9. If the matter is
submitted to binding mediation and arbitration pursuant to Article XII, then
this License Agreement shall not be terminated while the arbitration is pending
and until the arbitrator's final decision.

8.6      Licensor shall not have the right to terminate this License Agreement
for any reason other than as provided for under this License Agreement.

8.7      Upon termination of this License Agreement pursuant to the foregoing
provisions of this Article VIII, the license granted hereunder shall terminate,
and Licensee shall have no duty to pay the Royalties pursuant to Article III.
Any Royalties accrued but not paid as of the date of such termination shall be
paid to Licensor within thirty (30) days after such termination.

8.8      Upon termination of this License Agreement pursuant to the foregoing
provisions of this Article VIII, the rights and licenses granted to Licensee
hereunder shall terminate and Licensee shall assign to Licensor all sublicenses
granted pursuant to Paragraph 2.2 such that all Royalties to be paid by
Sublicensees thereafter shall be paid directly to Licensor.

8.9      Irrespective of the existence of an issued and unexpired Patent Rights
and upon termination of this License Agreement, Licensee may complete and sell
any Licensed Products produced or sold by Licensee on hand at the time of
termination; provided that Licensee shall continue to account for and pay
Running Royalties thereon as if the License Agreement had not been terminated.
Notwithstanding the above, Licensee shall have no right and license to sell
Licensed Products six months after the effective date of the termination of this
License Agreement.

8.10     The duties and obligations of the parties pursuant to Paragraphs 6.1,
6.2, 8.8 and 8.9 shall survive any termination of this License Agreement,
 

ARTICLE IX

ASSIGNMENT AND SALE

9.1      Upon written notice to Licensee, Licensor shall have the right to sell,
transfer or assign its interest in this License Agreement without the prior
written consent of the Licensee, provided, however, PG and WPV shall have the
right to transfer and assign rights, privileges and

 

15

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

interests in this License Agreement to each other or their Affiliates without
the consent of Licensee upon providing Licensee prior notice. The Royalties
payable under Article III of this agreement are not otherwise transferable by
Licensor to a third party during the term of this License Agreement without the
consent of Licensee, which will not be unreasonably withheld, provided however,
that Licensee’s prior written consent shall be required in the case of a
proposed transfer or sale to a current competitor or existing customer.

9.2      Licensee’s prior written consent shall be required in the event
Licensor desires to offer to sell or assign all or any part of its rights,
privileges and interests in this License Agreement or to the Intellectual
Property to a current competitor or existing customer. In the event Licensor
desires to sell or assign to an entity other than PG or WPV or their Affiliates
or to a current competitor or existing customer, all or any part of its rights,
privileges and interests in this License Agreement or to the Intellectual
Property, Licensor shall first offer (“Right of First Offer”) such assignment to
Licensee by notifying Licensee in writing of the terms and conditions upon which
Licensor would be willing to make such as assignment; and Licensee shall have
the right to acquire said rights, privileges and interests of Licensor by
accepting the offer in accordance with said terms and conditions or equivalent
cash. If within fifteen (15) days after receipt of Licenser's notice, Licensee
advises Licensor of its acceptance of the offer as stated in the notice,
Licensor agrees to promptly make the assignment to Licensee on the stated terms
and conditions and shall have an additional thirty (30) business days, if the
assignment price is less than $1 Million Dollars and sixty (60) days if the
assignment price is over $1 Million Dollars, to pay for the same with delivery
against payment.

9.3      If within fifteen (15) days after receipt of Licensor's notice,
Licensee does not indicate its acceptance of the offer as stated in the notice,
Licensor shall thereafter have the right, subject to the prior written consent
of Licensee, to make the assignment or sale to another person, firm or
corporation on the same terms and conditions as stated in the notice. Should the
Licensee not exercise its Right of First Offer and should the contemplated
assignment or sale not be completed within ninety (90) days from the date of
Licensor's notice, or should the terms and conditions thereof be altered in any
way that results in less desirable terms than those set forth in the Licensor’s
notice, this Right of First Offer shall be reinstated in any subsequent proposed
assignment, or the altered terms and conditions for the current transaction,
must again be offered by Licensor in accordance with the terms of Paragraph 9.2.

9.4      Immediately prior to Licensor going into bankruptcy, Licensee shall
have a Right of First Offer on any of Licensor's assets at fair market value.

9.5      It is hereby agreed that prior to sale to a third party contemplated
pursuant to Paragraphs 9.2 and 9.3 above, the third party purchaser shall agree
to be fully bound by the terms of this License Agreement and to assume all
Licensor's obligations to Licensee thereunder. 

 

 

16

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

9.6      Upon notice to Licensor, Licensee shall have the right to sell,
transfer and/or assign this License Agreement to an Affiliate without the prior
written consent of the Licensor, which will not be unreasonably withheld,
provided however, that Licensee’s prior written consent shall be required in the
case of a proposed sale, transfer and/or assignment to a current competitor or
existing customer of Licensor, and provided that Licensee is in good standing
under this License Agreement and the transferee or assignee assumes all
obligations of Licensee to Licensor under this License Agreement. written
consent of the Licensor.
 

ARTICLE X

REPRESENTATIONS AND WARRANTIES

10.1      Licensor hereby represents and warrants to Licensee that PG is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas, USA and that WPV is a corporation duly organized, validly
existing and in good standing under the laws of Canada. Licensor further
represents and warrants that it has not heretofore made any license, commitment
or agreement, or will Licensor make any license, commitment or agreement for the
term of this License Agreement which is inconsistent with this License Agreement
and the rights granted herein, and that it has full and complete power and
authority to enter into and carry out its obligations under this License
Agreement and under any agreements and documents which may be executed in
connection herewith. Licensor represents and warrants that to the best of its
knowledge, the Patent Rights do not infringe upon the proprietary rights or
patents of any third party. Licensor represents that to the best of its
knowledge, Licensor is not aware of any regulations or laws in the Territory
that might presently apply such that the sales potential of any of the Licensed
Product is limited or reduced through legal violation or potential violation.
Licensor agrees to indemnify and hold Licensee harmless of any liabilities,
costs and expenses (including attorneys' fees and expenses), obligations and
causes of action arising out of or relating to any breach of the representations
and warranties made by Licensor herein.

10.2      Licensor does not represent and warrant to Licensee that patents will
issue or be granted on any of the Patent Rights; or that any of the marks
associated with the Licensed Product are registrable as a trademark; or that any
of the Know-How is copyrightable. Further Licensor does not represent and
warrant to Licensee that any of the Intellectual Property has commercial value.

10.3      Licensee hereby represents and warrants to Licensor that Licensee is a
corporation duly organized, validly existing and in good standing under the laws
of Texas, USA. Licensee further represents and warrants that it has not
heretofore made any license, commitment or agreement, or will Licensee make any
license, commitment or agreement for the term of this License Agreement which is
inconsistent with this License Agreement and the rights granted herein, and that
it has full and complete power and authority to enter into and carry out its
obligations under

17

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

this License Agreement and under any agreements and documents which may be
executed in connection herewith. Licensee represents and warrants that it is
Licensee's policy not to misappropriate or violate the proprietary trade secret
or confidential information of third parties. Licensee agrees to indemnify and
hold Licensor harmless of any liabilities, costs and expenses (including
attorneys' fees and expenses), obligations and causes of action arising out of
or relating to any breach of the representations and warranties made by Licensee
herein.
 

ARTICLE XI

PRODUCT QUALITY AND PRODUCT LIABILITY

11.1      Licensee agrees that the Licensed Product will be produced in
compliance with all federal, state and local laws of each nation, territory or
jurisdiction where the Licensee or Sublicensees sell or produce the Licensed
Product.

11.2      Licensee shall carry Product liability insurance in an amount
commensurate with the risks connected with the production and sale of the
Licensed Product. Such insurance shall name Licensor and Malcolm Glen Kertz of
the Patent Rights as co-insureds. As proof of insurance, Licensee shall submit
to Licensor a certificate of insurance naming Licensor and the inventors of the
Patent Rights as insured parties and shall require the Licensee's insurer to
notify Licensor upon the failure to pay premiums due under the policy. This
submission shall be made prior to any Licensed Product being distributed or
sold.

11.3      Licensee agrees to indemnify and hold Licensor harmless against any
and all claims, liabilities, losses, expenses, fees, including without
limitation attorneys' fees, damages, including without limitation amounts of
judgment and/or amounts paid in settlement or costs (all of the foregoing being
collectively called “Costs”) incurred by it and arising out of or attributable
to the production and sale of Licensed Product and Ancillary Products; provided,
however, that such indemnity shall be null and void as to any cause of action,
which can be shown by Licensee that Licensor knew or should have known and
failed to timely inform Licensee of such cause of action. Promptly after receipt
of notice of the commencement of any action or assertion of any claim against
Licensor in respect of which indemnification be sought, Licensor shall notify
Licensee in writing of the commencement of such action or assertion of such
claim. Upon receipt of the notice of commencement of suit or assertion of such
claim, Licensee shall notify Licensor within fifteen (15) days that Licensee
shall appear and defend (including the sole authority to compromise and settle
such claims; provided, however, that such settlement or compromise does not
affect in any way the activities or rights of Licensor) against any such suit

 

 

18

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

or claim at Licensee's expense, with an attorney of its choice. In the event
Licensee shall fail to give notice of and undertake to appear and defend within
such fifteen (15) day period, then it is hereby expressly agreed that the right
to appear and defend by Licensee has been waived, and Licensor shall proceed on
its sole authority, at Licensee's expense.
 

ARTICLE XII

MEDIATION AND ARBITRATION AGREEMENT

12.1      If a dispute arises between the parties regarding this Agreement, the
parties agree to resolve the dispute in the following manner:

             (a)      Negotiation

                        1)The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreements promptly by negotiation
between executives of the parties who have authority to settle the controversy.
Any party may give the other party written notice of any dispute not resolved in
the normal course of business. Within 15 days after delivery of the notice, the
receiving party will submit to the other a written response. The notice and the
response will include (i) a statement of each party's position and a summary of
arguments supporting that position, and (ii) the name and title of the executive
who will represent that party and of any other person who will accompany the
executive. Within 30 days after delivery of the disputing party's notice, the
executives of both parties will meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute. All reasonable requests for information made by one party to the
other will be honored.

                       2) All negotiations pursuant to this clause are
confidential and will be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

            (b)      Non-binding Mediation.

If the dispute has not been resolved by negotiation within 60 days of the
disputing party's notice, or if the parties failed to meet within 45 days, the
parties will endeavor to settle the dispute by mediation under the presently
effective Center for Public Resources (“CPR”) Model Procedure for Mediation of
Business Disputes. The neutral third party will be selected from the CPR Panels
of Distinguished Neutrals with the assistance of CPR.

            (c)      Arbitration.

Any controversy or claim arising out of or relating to this License Agreement,
or the enforcement, breach, termination or validity thereof, that has not been
resolved by mediation pursuant to the preceding paragraph within 90 days from
the appointment of a neutral third party

19

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

will be settled by arbitration in accordance with the CPR Rules for
Non-Administered Arbitration of Business Disputes in effect on the date of this
License Agreement, by a sole arbitrator. If the parties cannot agree upon an
arbitrator for a panel recommended by CPR, then CPR will select the arbitrator.
Any other choice of law clause to the contrary in this License Agreement
notwithstanding, the arbitration will be governed by the United States
Arbitration Act, 9 U.S.C. 1-16, and judgment upon the award rendered by the
Arbitrator may be entered by any court having jurisdiction thereof. The place of
the arbitration will be Houston, Texas. Insofar as the proceeding relates to
patents, it will also be governed by 35 U.S.C. 294, to the extent applicable.
The arbitrator is not empowered to award trebled, punitive or any other damages
in excess of compensatory damages, and each party irrevocably waives any claim
to recover any such damages. The arbitrator will make a reasoned award. If the
result achieved in arbitration by the party instituting the arbitration is not
more favorable to that party than the last offer made by the other party during
the mediation, the former party will reimburse the legal fees, expert fees and
other expenses reasonably incurred by the latter in the arbitration.
 

ARTICLE XIII

GENERAL

13.1      Binding Agreement. This License Agreement shall be binding upon the
successors and assigns of the parties hereto. Nothing contained in this License
Agreement shall be construed to place the parties in the relationship of legal
representatives, partners, or joint venturers.

13.2      Applicable Law. This License Agreement shall be construed, interpreted
and applied in accordance with the laws of the State of Texas.

13.3      Notices. All notices, demands or other writings in this License
Agreement provided to be given or made or sent, or which may be given or made or
sent, by either party hereto to the other, shall be deemed to have been fully
given or made or sent when made in writing and deposited in the United States
mail, first class, postage prepaid, sent certified or registered mail, and
addressed to the addresses first hereinabove given or at such other address as
either party hereto may specify by notice given in accordance with this
paragraph.

13.4      Waiver. Each party covenants and agrees that if the other party fails
or neglects for any reason to take advantage of any of the terms hereof
providing for the termination of this License Agreement, or if, having the right
to declare this License Agreement terminated, such other party shall fail to do,
any such failure or neglect shall not be or be deemed or be construed to be a
waiver of any subsequently occurring cause for the termination of this License
Agreement, or as a waiver of any of the terms, covenants or conditions of this
License Agreement or the

 

20

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC
 

performance thereof. None of the terms, covenants or conditions of this License
Agreement can be waived except by the written consent of the waiving party.
Except as otherwise stated herein, each of the parties hereby waives any claims
which it might have against the other prior to the date of execution of this
License Agreement.

13.5      Force Majeure. Neither party hereto shall be liable to the other party
for failure or delay in the performance of any duties or obligations hereunder
or in making shipments of Licensed Product produced hereunder due to strikes,
lockouts, acts of God, acts of war, fire, flood, explosions, embargo, litigation
or labor disputes, Government or any other laws and regulations, or any other
cause beyond the control or without the fault of such party.

13.6      Scope of Agreement. This License Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof.

13.7      Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this License Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this License
Agreement or any amendments or exhibits hereto.

13.8      Headings. The subject headings of the paragraphs of this License
Agreement are included for purposes of convenience only, and shall not effect
the construction or interpretation of any of its provisions.

13.9      Counterparts. This License Agreement may be executed in one or more
counterparts, and also executed shall constitute one agreement, binding on both
parties hereto, notwithstanding that both parties are not signatory to the same
counterpart.

13.10     Severability. If any part or parts of this License Agreement are found
to be illegal or unenforceable, the remainder shall be considered severable,
shall remain in full force and effect, and shall be enforceable.

13.11     Further Documents. Each of the parties shall take all necessary
actions, including the execution and delivery of all necessary documents or
instruments, as may be reasonably requested by the other party in order to
effectuate the intent of this License Agreement.

13.12     Entire Agreement. This License Agreement, including any exhibits
hereto, constitutes the entire agreement of the Parties with respect to the
subject matter of this License Agreement and supersedes all previous
communications, representations, understandings and agreements, whether oral or
written, between the Parties with respect to the subject matter hereof. For the
avoidance of doubt, the Letter of Agreement between Global Green Solutions Inc.,
Valcent

 

21

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC


Products Inc., PG and WPV dated June 25, 2007 is hereby superseded and restated
in its entirety as set forth herein, and the Letter of Agreement dated June 25,
2007 is terminated and of no further force and effect. Further, the parties
hereto release each other from any obligations under Letter of Agreement dated
June 25, 2007.


     IN WITNESS WHEREOF, the parties hereto have executed this License Agreement
in duplicate originals, individually, or by their duly authorized officers or
representatives, as of the date of the last party to execute this Technology
License and Royalty Holders Agreement.

Vertigro Algae Technologies, LLC.  Valcent Products Inc.    Signed: F. GEORGE
ORR    Signed: M. GLEN KERTZ      Name:  F. George Orr  Name:  Malcolm Glen
Kertz    Title:  Director and CFO  Title:  President and CEO    Date:  May 7,
2008  Date:  April 29, 2008       Pagic LP  West Peak Ventures of Canada    
Signed : PERRY A. MARTIN    Signed: TIMOTHY BROCK      Name:  Perry A. Martin 
Name:  Tim Brock    Title:  Managing Partner  Title:  Director and President   
Date:  April 29, 2008  Date:  April 29, 2008 


ACCEPTANCE AND AGREEMENT

     The first Recital and Paragraphs 4.2, 5.1 and 11.2 are acceptable and
agreed to by Malcolm Glen Kertz.

Signed:    M. GLEN KERTZ       Malcolm Glen Kertz, Individually     Date:  April
29, 2008 

 


 

22

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC

EXHIBIT “A”

DESCRIPTION OF THE LICENSED TECHNOLOGY


The “LICENSED TECHNOLOGY” shall mean a technology that involves the use of a
series of thin membrane photo-bioreactors that are configured in a manner to
facilitate rapid growth of various forms of micro-algae. Each photo-bioreactor
is designed to allow the proper flow of nutrient rich food source and carbon
dioxide (CO2) enhanced gases and water through the thin membrane
photo-bioreactors. The gas is mixed in the reactor by the design elements that
are employed. Further, the design of the photo-bioreactor allows the reactors to
be closely stacked in a manner that allows sunlight to penetrate to all levels
of the reactor. The overall design of the system allows the high yield, rapid
production of various forms of algae biomass.

The algae biomass is then harvested and the target oil extracted. Depending on
the species and strain of algae used, a yield of as much as 50% of the dry
weight of the algae biomass is high quality recoverable oil. The oil is of a
quality suitable as a feedstock for production of bio-diesel and bio-fuels.

The algae biomass, depending on the species and strain of algae, will produce
biomass which can be used as raw material feedstock for other applications,
including but not limited to, pharmaceutical, health, food, cosmetic and
agricultural applications.

The Licensee’s initial commercialization and business objective and use of the
Algae Biomass Technology is to be considered as a renewable energy source to
deliver competitive and economic commercial volumes of bio-diesel and standard
vegetable oil feedstock as a primary product in a form that is economically
viable. The Licensee’s economics will also depend on the secondary products
produced by the Algae Biomass Technology comprising the algae biomass.

 

  

 

 

   

23

--------------------------------------------------------------------------------

                        Vertigro Algae Technologies LLC        EXHIBIT “B”     
  PATENTS AND APPLICATIONS    File No.:  2405-01800      Country:         
 United States    Serial No.:           60/804,763    File Date:           June
14, 2006    For:           Method and Apparatus for CO2 Sequestration    File
No.:  2405-01801      Country:           United States    Serial No.:         
 60/892,331    Receipt Date:           March 1, 2007    For:           Method
and Apparatus for CO2 Sequestration    File No.:  2405-01802 (US)    Country:   
       United States    Serial No.:           11/762,295    File Date:         
 June 13, 2007    For:           Method and Apparatus for CO2 Sequestration   
File No.:  2405-01803      Country:           Patent Cooperation Treaty   
Serial No.:           PCT/US2007/071165    File Date:           June 14, 2007   
For:           Method and Apparatus for CO2 Sequestration    File No.: 
2405-01804      Country:           Argentina    Serial No.:           070102583 
  File Date:           June 13, 2007    For:           Method and Apparatus for
CO2 Sequestration    File No.:  2405-01805      Country:           GCC (Middle
East)    Serial No.:           2007/8509    File Date:           June 13, 2007 
  For:           Method and Apparatus for CO2 Sequestration    File No.: 
2405-01806      Country:           Jamaica    Serial No.:           18/1/4639   
File Date:           June 11, 2007    For:           Method and Apparatus for
CO2 Sequestration 


24

--------------------------------------------------------------------------------

                       Vertigro Algae Technologies LLC    File:  2405-01807     
Country:  Malaysia    Serial No.:  PI 20070930    File Date:  June 12, 2007   
For:  Method and Apparatus for CO2 Sequestration    File No.:  2405-01808     
Country:  Panama    Serial No.:  87311    File Date:  August 7, 2007    For: 
Method and Apparatus for CO2 Sequestration    File No.:  2405-01809      For: 
Method and Apparatus for CO2 Sequestration      Unfiled    File No.: 
2405-02000      For:  Method and Apparatus for Algae Separation      Unfiled   
File No.:  2405-02500      For:  Algae Plants      Unfiled    File No.: 
2405-03200      For:  Auto-Pipetting with Flow Cytometry System    Unfiled   

 

 

 

 

 

 

 

 


 

25

--------------------------------------------------------------------------------

Vertigro Algae Technologies LLC

EXHIBIT “C”

TRADEMARKS
 

VERTIGRO

Commercialization Trademark

a)      Licensor shall file a trademark application to register the “Vertigro”
trademark.   b)      Licensee may market the Licensed Product using the
trademark “Vertigro”.   c)      Licensee may develop and use other derivations
of the “Vertigro” trademark   d)      Licensor agrees that Licensee can use of
the trademark name “Vertigro” and incorporate the trademark “Vertigro” in the
company name, i.e., Vertigro Algae Technologies, LLC, without claim or recourse.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------